Citation Nr: 1400626	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hepatitis C and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder and if so, whether service connection is warranted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1967 and from March 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An August 2009 rating decision denied service connection for hepatitis C and a skin disorder, finding new and material evidence had not been received.  A May 2010 rating decision denied entitlement to service connection for a lumbar spine disorder, foot disorder, and diabetes.  

The Veteran and his wife testified at a Board hearing at the RO in Waco, Texas in August 2012.  This transcript has been associated with the file.  Also at the August 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2013).

The reopened issues of entitlement to service connection for hepatitis C and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a lumbar spine disorder is related to service.  

2.  The preponderance of the evidence is against a finding that a bilateral foot disorder is related to service.  

3.  The preponderance of the evidence is against a finding that diabetes is related to service, or is attributable to herbicide exposure.

4.  The Veteran's claims of entitlement to service connection for hepatitis C and a skin disorder were denied in a January 2004 rating decision; the Veteran did not perfect an appeal.

5.  Evidence associated with the claims file since January 2004 is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria to establish service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).
3.  Diabetes was not incurred in or aggravated by active military service, and may not be presumed to have been the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Evidence received since the January 2004 rating decision that denied service connection for hepatitis C and a skin disorder, which was the last final denial with respect to these issues, is new and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran's service records, VA, and private treatment records have been obtained and associated with the claims file.  

A VA examination was not provided in conjunction with the Veteran's claims, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  There is no competent evidence of record to support a finding that the Veteran's lumbar spine disorder, bilateral foot disorder, and diabetes are related to service.  The Veteran himself has provided statements that these conditions are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claims.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A presumption exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Herbicide Presumption

The Veteran does not allege that he set foot in Vietnam while in-service.  Rather the Veteran contends that he was exposed to Agent Orange while stationed in Okinawa, Japan.  See e.g., August 2012 Board hearing transcript.  The VA treatment records reveal that the Veteran has been diagnosed with diabetes.  Although diabetes is on the list of presumptive disease associated with herbicide exposure, the current evidence of record does not indicate that the Veteran served in a location where he was exposed to Agent Orange during the Vietnam War era.  

The Board has reviewed the articles submitted by the Veteran that those stationed in Okinawa, Japan may have been exposed to Agent Orange.  See e.g., articles submitted in August 2012.  Unfortunately, in reviewing the Department of Defense current list of locations for herbicide spray areas and test sites outside of Vietnam, there is no evidence of use of herbicides in Japan.  http://www.publichealth.va.gov/exposures/agentorange/outside_vietnam.asp.  

While service connection may not be granted on a presumptive basis for diabetes the Veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Direct Service Connection

The Veteran contends that his claimed lumbar spine disorder, bilateral foot disorder, and diabetes are due to his active duty service.  For the reasons that follow, the Board concludes that service connection is not warranted.

In reviewing the Veteran's service treatment records, the Board observes that at his April 1967 entrance examination he was not diagnosed with diabetes and no back or foot problems were found.  He specifically denied foot trouble, neuritis, or recurrent back pain.  At his October 1967 separation examination again no health defects were noted.  In an October 1969 medical examination for the Marine Corps Reserves he was noted to have a scar in his lumbar area, but again he denied back pain or foot trouble.  See also June 1970 examination report.  A separate treatment record noted that the lumbar scars were from a car accident.  

In an April 1972 Report of Medical History the Veteran still denied recurrent back pain, foot trouble, or neuritis.  The Veteran reported various health complaints in service, but did not identify lumbar spine or foot disorders.  See e.g., September 1971 record noting a right hand laceration, June 1972 record for complaints of chest congestion, and September 1972 record noting stomach complaints.  On separation from service in March 1973 there were no health defects noted and the Veteran was not diagnosed with diabetes.

Private and VA treatment records reveal that post-service the Veteran has been diagnosed with diabetes.  See e.g., August 2008 private treatment record.

The Veteran has also reported chronic back pain.  See e.g., December 2009 private treatment record.  His diagnoses include spinal stenosis and arthritis.  See January 2009 private treatment record, August 2009 VA x-rays, and March 2012 private treatment record.

The Veteran's bilateral foot disorder has been diagnosed as various conditions including diabetic neuropathy, gout, calcaneal spurs, and peripheral edema.  See e.g., May and August 2009 VA treatment record and August 2010 x-rays.  In December 2006 the Veteran reported that he had right foot pain for the past 2-3 months.  In June 2009 he reported burning left foot pain which existed for 2 years.

With regard to the presumption of arthritis, there is no evidence the Veteran had arthritis in his lumbar spine within one year of service.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

A preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his claimed disorders are related to service. 

The evidence of record includes the Veteran's statements and his and his wife's testimony asserting continuity of symptoms with respect to his lumbar spine and bilateral foot disorders since active duty service.  The Veteran also believes his diabetes is related to service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Buczynski, supra.

The Board acknowledges that the Veteran believes his claimed disorders are the result of his active duty service.  The Veteran's wife also submitted testimony that he has complained of back pain on and off since she met him in 1973.  
Although lay persons such as the Veteran are competent to provide opinions on some medical issues such a pain and limited movement, see Kahana, supra, as to the issue of diagnosing and determining the etiology of degenerative changes and stenosis of the lumbar spine, gout, peripheral edema, peripheral neuropathy, and diabetes these fall outside the realm of common knowledge of a lay person.  

The Board finds credible the Veteran's report that currently experiences lumbar spine and bilateral foot pain and has been diagnosed with diabetes.  The Board also finds credible the Veteran's statements that he unloaded heavy objects in service.  

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his lumbar spine disorder, bilateral foot disorder, and diabetes are related to service.  Although the Veteran testified that he reported to his corpsman with back pain there is no evidence of this.  The Veteran reported with various other health complaints in service, but never referenced back or foot pain.  The Veteran also specifically denied back and foot pain on multiple medical examinations.  It is unclear why the Veteran reported other ailments during service but fail to report any spine or foot symptoms.  On examination, the claimed conditions also were not diagnosed.  The Veteran also testified that he worked as a firefighter after separation from service and did not receive a waiver for any health problems.  He further testified that he had worked in heavy labor all his life, but self medicated for back pain.  The gap of multiple decades between separation from service and the first evidence of treatment or complaints for spine or foot problems, or diabetes, also weighs against the Veteran's contentions that these conditions are related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Finally, no medical examiner has linked the claimed conditions to service.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed conditions are related to service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

New and Material Evidence

The Veteran sought service connection for hepatitis C and a skin disorder which were denied in a January 2004 rating decision.  The Veteran did not complete an appeal for this decision and the January 2004 rating decision is final.  

Upon review, the Board finds that evidence received since the January 2004 final decision, to include VA and private treatment records and the Veteran's and his wife's testimony, is new and material.  The claims are reopened.  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for diabetes is denied.

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened; to this extent only, the appeal is granted.



REMAND

The August 2011 VA examiner did not take into account the Veteran and his wife's statements that he has had a skin disorder since separation from service in 1973.  The December 2011 VA examiner did not offer a rationale for why the Veteran's hepatitis C was not related to service or his in-service diagnosis of hepatitis A.  On remand new opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Have the appropriate examiner offer an opinion as to the etiology of the Veteran's hepatitis C.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

After reviewing the record, the examiner should opine whether it is at least as likely as not that the Veteran's hepatitis C is related to service.

The examiner should consider the December 1972 diagnosis of hepatitis A and offer an opinion as to whether the Veteran's current hepatitis C is related to this.  If not, the examiner should offer a thorough rationale as to why.

The examiner should provide a complete explanation for any opinion provided.  A detailed explanation must be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  Have the appropriate examiner offer an opinion as to the etiology of the Veteran's skin disorder.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

After reviewing the record, the examiner should opine whether it is at least as likely as not that the Veteran has a skin disorder that is related to service.

The examiner should consider the June 1972 service treatment record noting a rash of the feet and hands and the Veteran and his wife's August 2012 testimony that this condition has existed continuously since separation from service in 1973.

The examiner should provide a complete explanation for any opinion provided.  A detailed explanation must be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.  After the above has been completed, the Agency of Original Jurisdiction must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


